Name: Commission Regulation (EC) No 344/1999 of 16 February 1999 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R0344Commission Regulation (EC) No 344/1999 of 16 February 1999 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector Official Journal L 043 , 17/02/1999 P. 0006 - 0006COMMISSION REGULATION (EC) No 344/1999 of 16 February 1999 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat (1), and in particular Article 17, paragraph 1 thereof,Whereas the procedure for revising the list of authorities issuing documents of origin should be simplified in order to take account in a timely way of the up-to-date situation; whereas to this end, the Commission should be entitled to revise the said list of authorities by its own decision;Whereas Australia has nominated a new issuing agency for documents of origin; whereas Annex I to Commission Regulation (EC) No 1439/95 (2), as last amended by Regulation (EC) No 1764/98 (3), should be amended accordingly; whereas the nomination by Australia of the new issuing agency is effective as from 1 February 1999, it is appropriate to consider valid the documents issued by the said agency as from that date;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1439/95 is hereby amended as follows:1. Article 12(2) is replaced by the following:'2. The list may be revised by the Commission where any issuing authority is no longer recognised, where it fails to fulfil any of the obligations incumbent on it or where a new issuing authority is designated.`;2. in Annex I, 'Department of Primary Industries and Energy` is replaced by 'Department of Agriculture, Fisheries and Forestry`.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 February 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 312, 20. 11. 1998, p. 1.(2) OJ L 143, 27. 6. 1995, p. 7.(3) OJ L 223, 11. 8. 1998, p. 4.